Mr. Justice Scholfield delivered the opinion of the Court: The only question here presented is, whether a judgment of a circuit court, on appeal from commissioners condemning lands for right of way, under the act of 1852, relating to that subject, bears interest, where possession of the property condemned is taken and retained by the applicant for condemnation. The quéstion was settled by this court in the case of Cook v. The South Park Commissioners, 61 Ill. 115. It was there said : “We think that interest should be allowed upon judgments, when final, in proceedings of this character. They are within the spirit, if not within the' terms, of the statute, which allows interest upon all judgments recovered.” We are not disposed to depart from the construction thus given to the act. The judgment of the circuit court allowing interest from the date of the judgment of the condemnation in that court, is therefore affirmed. Judgment affirmed.